Spencer, J.
It is clear, from the petition and the affidavit on behalf of the defendants, that the defendants were a firm, sued in their firm name, and the attachment had issued against them, not individually, but as against a non-resident firm. This could not be done. The Code allowed attachments against individuals who were nonresidents, but not against firms as such. A firm might be sued in its firm name, but only a firm that could be served with process at its place of business within the State. The attachment was therefore improperly issued and served, and ought to be dismissed. . A motion was •made, however, for leave to amend petition and process. •There could be no objection to an amendment of the petition; but to allow the process to be amended without prejudice to.the service, by inserting the individual names of the defendants, is a material amendment, which would affect substantial rights, and could not be allowed.
The original attachment is, therefore, dismissed, and leave granted to have amended petition, stand for further proceedings.